Citation Nr: 0207153	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  96-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant's active military service extended from January 
1966 to July 1972 which included service in Vietnam from 
November 1967 to October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That rating decision denied the 
appellant's claims for service connection for hepatitis and a 
skin disorder, secondary to Agent Orange exposure in service.  
It also denied the appellant's claim for service connection 
for post-traumatic stress disorder (PTSD).

In April 1998, the Board issued a decision that denied the 
appellant's claims for service connection for hepatitis and a 
skin disorder, secondary to Agent Orange exposure in service. 
The Board's April 1998 decision also remanded the issue of 
service connection for PTSD for additional development and 
medical opinions.  In April 2001, the Board remanded the case 
again to comply with the newly enacted Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no current medical diagnosis of post traumatic 
stress disorder.  

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's own statements regarding the occurrence of 
stressors in service are not credible and/or consistent with 
the circumstances or conditions of service.


CONCLUSION OF LAW


Post traumatic stress disorder (PTSD) was not incurred in 
active service.  38 U.S.C.A. § 1110; 1154(b) (West 1991& 
Supp. 2001); 38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issue adjudicated below.  In April 2001, 
the case was remanded for the RO to request additional 
information from the veteran. The remand decision informed 
the veteran of the legal requirements that must be met in 
order to establish entitlement to PTSD and the requested 
information was clearly an attempt to obtain information 
favorable to his claim.  The veteran has not responded to 
these requests for additional information.  

II  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998) amended by 64 Fed. Reg. 
32807-32808 (June 18, 1998).

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly 
service-connected disease or injury and 
who alleges that the disease or injury 
was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. 
§ 3.306, derived from § 1154(b), creates 
a presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The veteran's service medical records appear to be complete.  
There is no indication that the veteran suffered from or was 
diagnosed with post traumatic stress disorder or any other 
psychiatric disability during service.  

In June 1996, a VA psychiatric examination of the veteran was 
conducted.  He reported having nightmares and intrusive 
thoughts about his service in the Vietnam War.  He also 
indicated he was easily startled and that noise bothered him.  
The stressors he reported to the examiner were being in a 
helicopter that was shot down and being under mortar attack 
for 48 hours straight in the Mekong Delta area.  The examiner 
noted that the veteran was vague about dates and the claims 
file was not available for review.  Mental status examination 
revealed that the veteran was oriented with no gross 
impairment of thought processes and no hallucinations or 
delusions.  Some anxiety in the veteran's mood was noted, but 
affect was appropriate.  The diagnosis was post traumatic 
stress disorder.  

At this point, the Board must note that the diagnosis of PTSD 
in June 1996 VA examination report is based solely on the 
veteran's uncorroborated and vague reports of stressors.  The 
examiner admitted in the examination report that the claims 
file was not available for review.  Moreover, the veteran had 
not previously responded to the RO's requests for stressor 
information prior to this.  

In October 1996, the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  At this time he also 
submitted a short written summary of the stressors he alleged 
he was exposed to during service.  This is the first time 
that the veteran reported any of his alleged stressors to the 
RO.  The veteran testified that he was subjected to mortar 
and rocket attacks at the base she was stationed at in 
Vietnam.  He also stated that he saw a solider named 
"Jackson" get killed.  He also indicated that he went on 
ambush patrols in the Mekong Delta.  

The RO has obtained the veteran's service personnel records.  
They indicate that the veteran served in Vietnam from 
November 1967 to October 1968 as a cook.  The training 
section reveals that he received training and was qualified 
on the M-14 and M-16 rifles.  These records reveal that the 
veteran's military specialty was switched from cook to 
artillery cannoneer, which is a combat specialty, in November 
1971.  However, this is after the veteran returned to the 
United States.  Review of the veteran's personnel records 
does not reveal that he held a combat specialty while he 
served in Vietnam.  Review of his awards and decorations does 
not reveal that he earned any indicative of combat service.  

The RO requested assistance from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in an attempt 
to verify the stressors indicated by the veteran.  The August 
1999 reply indicated that they were unable to verify the 
veteran's claimed stressors.  The only thing that could be 
confirmed was that the bases at which the veteran was 
stationed did receive mortar and rocket attacks.  

In January 2000, another VA psychiatric examination of the 
veteran was conducted.  The examiner reviewed the claims file 
and noted this in the examination report.  The veteran 
reported symptoms of depression and loneliness over the 
recent death of his wife of 12 years.  However, the examiner 
noted that, at the prior examination in 1996, only four years 
earlier, the veteran reported having "no idea of the 
whereabouts of his wife."  When confronted with this fact, 
the veteran did admit to being separated in the past from his 
wife.  In the examiner's medical opinion, the veteran did not 
report symptoms consistent with PTSD.  He denied having 
nightmares or intrusive thoughts of Vietnam.  For stressors, 
the veteran reported being a machinegunner at an ambush at a 
Vietnamese school.  Mental status examination revealed a 
depressed mood.  However, affect was appropriate, the veteran 
was oriented, and there were no other abnormalities of mental 
functioning were noted.  The diagnosis was "post traumatic 
stress disorder, not found."  At this point the Board notes 
that the same examiner conducted both the 1996 and 2000 VA 
examinations of the veteran.  Also, the veteran reported 
being a machinegunner during service in Vietnam to the 
examiner in 2000.  The veteran's service records show that 
the veteran was a cook; they do not show that he ever served 
as a machine gun operator, or that he was ever qualified on a 
machine gun.  

The RO requested the examiner to reconcile the two different 
VA examination reports.  The examiner reviewed the claims 
file and stated that the two examination results could not be 
reconciled.  Specifically, the examiner indicated that at the 
1996 examination the veteran reported all the classic 
symptoms of PTSD while at the 2000 examination his 
presentation was considerably different.  The examiner 
indicated that it "is difficult to know whether the 
veteran's post traumatic stress disorder has improved 
considerably, or if the veteran simply had become a less 
accurate historian."  The Board notes that the diagnosis of 
PTSD made in 1996 was based entirely upon stressors solely 
reported by the veteran and completely uncorroborated by any 
service records.  Moreover, the stressors and symptoms 
indicated by the veteran in 1996 are also vague at best.

The preponderance of the evidence is against the veteran's 
claim.  There are many inconstancies in the stressors alleged 
by the veteran.  At times the veteran alleges to have been on 
a helicopter which was shot down and to have been a 
machinegunner.  However, there is no evidence of record to 
support these allegations.  The evidence of record reveals 
that the veteran served as a cook during his period of time 
in Vietnam.  Also, the veteran's inconsistencies about the 
status of his marriage also lead the Board to question the 
evidence he has presented.  The evidence does not show that 
the veteran ever served in combat and his allegations of non-
combat stressors are not corroborated by any credible 
supporting evidence.  

The Board finds that the incidents alleged by the veteran do 
not constitute a "combat" stressor because the veteran was 
still in the United States and not yet "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
Therefore, the Board concludes that the relaxed evidentiary 
standards of section 1154(b) do not apply to this incident, 
and the Board will not find as fact that the incident 
actually occurred for service connection purposes since the 
veteran has not provided any credible supporting evidence to 
corroborate the occurrence of the event.  Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  (noting that if claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
"credible supporting evidence"); 38 C.F.R. § 3.304(f) 
(2000).

Review of the most recent VA examination report also show 
that the veteran is not currently diagnosed with PTSD.  With 
no diagnosis of a current disability, service connection must 
be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")


ORDER

Service connection for post traumatic stress disorder is 
denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

